UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7496



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SCOTTIE JENKINS,

                                             Defendant - Appellant.


                            No. 03-7497



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SCOTTIE JENKINS,

                                             Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge. (CR-99-769; CA-03-131-7-13AK)


Submitted: February 12, 2004              Decided:   February 20, 2004


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Scottie Jenkins, Appellant Pro Se. Elizabeth Jean Howard, OFFICE
OF THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            In these consolidated appeals, Scottie Jenkins seeks to

appeal the district court’s order accepting the recommendation of

the magistrate judge and denying relief on his motion filed under

28 U.S.C. § 2255 (2000), and the district court’s order denying his

Fed. R. Civ. P. 59(e) motion for reconsideration.          The order is

appealable only if a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”      28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.   See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).         We have independently

reviewed the record and conclude that Jenkins has not made the

requisite   showing.     Accordingly,    we   deny   a   certificate   of

appealability and dismiss the appeals.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               DISMISSED


                                - 3 -